Title: To Thomas Jefferson from James Buchanan and William Hay, 18 October 1785
From: Buchanan, James,Hay, William
To: Jefferson, Thomas



Sir
Richmond October 18th. 1785

Your favour of the 15th. June came duely to hand, and we return you our warmest acknowledgements for undertaking in so obliging a manner to aid the Directors of the public buildings in procuring plans and estimates.
Your ideas upon the subject are perfectly corresponding to those of the Directors, respecting the stile and Ornaments proper for such a work, and we trust the plans will be designed in conformity thereto. We are sorry we did not sollicit your aid in the business at an earlier day, for, from the anxiety of the Public to have the work begun, we have been obliged to carry it on so far, that we may be embarrassed when we are favoured with a more perfect plan from you. As we expect to hear from you, and perhaps receive the plans before this can reach you, we deem it proper to inform you what has been done, that you may judge how far we shall be able to adopt the plan you transmit us. The foundation of the Capitol is laid, of the following demensions, 148 by 118 feet, in which are about 400M bricks; the Center of the building of 75 by 35 to be lighted from above, is designed for the Delegates; the rest is divided in such a manner as to answer every purpose directed by the Assembly; the foundation of the four porticos are not laid, tho’ the end and side walls are contrived to receive them. The present plan differs from the One transmitted you, only in the arrangement, and we hope we shall be able to avail ourselves of your assistance without incurring much expence. As we are fully satisfied no expence unnecessarily will be imposed through you, we will chearfully answer your draught for the amount. We have the Honor to be with great respect Sir Your most Obedt. Servants,

James Buchanan
Wm. Hay

